EXHIBIT DUNCAN ENERGY PARTNERS L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) For the Years Ended December 31, 2008 2007 2006 2005 2004 Consolidated income $ 47,946 $ 3,626 $ 51,682 $ 30,123 $ 54,383 Add: Parent interest in income of subsidiaries – DEP I Midstream Businesses 11,354 19,973 Parent interest in income of subsidiaries – DEP II Midstream Businesses (3,985 ) Provision for income taxes 1,095 4,172 1,682 Less: Equity in (income) loss of Evangeline (896 ) (182 ) (958 ) (331 ) (231 ) Consolidated pre-tax income before parent interest in income of subsidiaries and equity earnings from Evangeline 55,514 27,589 52,406 29,792 54,152 Add: Fixed charges 15,319 14,538 3,219 3,079 1,089 Amortization of capitalized interest 1,015 590 Subtotal 71,848 42,717 55,625 32,871 55,241 Less: Interest capitalized (312 ) (2,600 ) Parent interest in income of subsidiaries – DEP I Midstream Businesses (11,354 ) (19,973 ) Parent interest in income of subsidiaries – DEP II Midstream Businesses 3,985 Total earnings $ 64,167 $ 20,144 $ 55,625 $ 32,871 $ 55,241 Fixed charges: Interest expense $ 11,420 $ 8,641 $ $ $ Capitalized interest 312 2,600 Interest portion of rental expense 3,587 3,297 3,219 3,079 1,089 Total $ 15,319 $ 14,538 $ 3,219 $ 3,079 $ 1,089 Ratio of earnings to fixed assets 4.19 x 1.39 x 17.28 10.68 x 50.71 x These computations take into account our consolidated operations and the distributed income from our equity method investee.For purposes of these calculations, “earnings” is the amount resulting from adding and subtracting the following items: Add the following, as applicable: · consolidated pre-tax income before parent interest in income of subsidiaries and income or loss from our equity investee; · fixed charges; · amortization of capitalized interest; · distributed income of our equity investee; and · our share of pre-tax losses of our equity investee for which charges arising from guarantees are included in fixed charges. From the subtotal of the added items, subtract the following, as applicable: · interest capitalized; · preference security dividend requirements of consolidated subsidiaries; and · parent interest in income of subsidiaries in pre-tax income of subsidiaries that have not incurred fixed charges. The term “fixed charges” means the sum of the following:interest expensed and capitalized; amortized premiums, discounts and capitalized expenses related to indebtedness; an estimate of interest within rental expenses; and preference dividend requirements of consolidated subsidiaries. Our ratio is significantly higher for the years ended December 31, 2006, 2005 and 2004 because we did not have any interest expense, capitalized interest or parent interest in income of subsidiaries expense.
